Porter, J.
(dissenting) : When the case was here before I felt constrained to dissent from the decision, because it seemed clear to my mind that it should be said as a matter of law that Wade was guilty of contributory negligence. A careful consideration of the evidence at the second trial, showing more fully his experience with such wires, and a few additional circumstances as to the warning given him at the time he went upon *379the derrick, has only served to strengthen the opinion that his death was caused by his own reckless disregard of ordinary prudence and caution.
I concur in all that is decided in the opinion except as to the question of contributory negligence.
Dawson, J., dissents.
Marshall, J., not sitting.